In an action inter alia to recover damages for breach of contract, plaintiff' appeals from (1) an order of the Supreme Court, Queens County, dated February 27, 1974, which denied his motion to strike defendants’ answer for alleged failure to comply with a prior order granting plaintiff discovery of books and records and (2) the decision of said court, made January 22, 1974, after a hearing, upon which the order of February 27, 1974 was made. Appeal from decision dismissed. No appeal lies from a decision. However, the contentions of appellant have been considered on the appeal from the order. Order modified by adding thereto a provision granting plaintiff leave (1) to continue his examination of defendants’ books and records pertaining to plaintiff and (2) to examine defendants before trial, at the courthouse of the Supreme Court in Binghamton, New York. As so modified, order affirmed. The examinations shall proceed at a time or times to be set forth in a written notice of not less than 10 days, to be given by plaintiff. Respondents are awarded one bill of $20 costs and disbursements against appellant, to cover both appeals. The order appealed from properly denied plaintiff’s motion, but should he modified to the extent indicated hereinabove. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.